Case 6:17-bk-06970-LVV Doc 36 Filed 01/09/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
In re: Kristina S and Thad N Daugherty Case No. 6:17-BK-06970-ABB
Debtors,
NOTICE OF INCREASE IN PLAN PAYMENTS
This notice supersedes any previous notices filed
TO: Kristina S and Thad N Daugherty

1010 Parasol Place
Oviedo, FL 32766-0000

This notice is occasioned by a notice of increased mortgage payments received by this
office from Quicken Loans, Inc. (copy attached). Paragraph 8 of your Confirmation Order
provides for this change in plan payments from you to the Trustee, and no further order is
required.

THE EFFECTIVE DATE OF THIS INCREASE IN PAYMENT IS WITH THE
PAYMENT DUE: February 2019

Mortgage payment $2,095.45 $2,356.99
Difference $261.54
Additional Trustee Fee $29.06

Your Payment to the Trustee $2,988.00 $3,278.60 (2/19-10/22)

If you have made one or more payments which are after the effective date of this change, you
MUST, in order for your payments to be current and in good standing, forward the difference
between your former payment and the new payment to the Trustee upon receipt of this notice.

I hereby certify that a copy of the foregoing Notice of Increase in Plan Payments has been forwarded to
the debtor at the address listed above and to the debtors’ attorney, SOPHIA CABACUM DEAN, 12301
LAKE UNDERHILL RD, STE 213, ORLANDO, FL 32828 on this the 9 day of January, 2019.

/s/ Laurie K. Weatherford

Laurie K. Weatherford

Chapter 13 Trustee

Stuart Ferderer

Attorney for Trustee

Fl. Bar No. 0746967

Post Office Box 3450

Winter Park, Florida 32790-3450
Case 6:17-bk-06970-LVV Doc 36 Filed 01/09/19 Page 2 of 2
Case 6:17-bk-06970-ABB Doc Filed 01/08/19 Page 1of5

Fill in this information to identify the case:

    
         
    
  
    
  

Debtor 1 Kristina h

aka Kristina Sennn Beard
fdba Velo Creek Bike and Brew

Debtor 2 Thad N Oaugherty
(Spouse, if filing)

United States Bankruptcy Court for the MIDDLE District of FLORIDA
Case number 6.17-bk-06970-ABB

Official Form 410S1
Notice of Mortgage Payment Change 12/46

If the debtor's plan provides for payment of postpetition contractual Installments on your claim secured by a security Interest In the debtor's
principal residence, you must use this form to give notice of any changes in the Installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount Is due. See Bankruptcy Rule 3002.1.

Name of creditor: QUICKEN LOANS INC. Court claim no. (if known): 7
Last 4 digits of any number you use to Date of payment change: 2/1/2019
identify the debtor's account: 5906 Must be at least 21 days after date

of this notice

New total payment: $2,356.99
Principal, interest, and escrow, if any

Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?

 

 

o No.

w Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
the basis for the change. If a statement is not attached, explain why:

Current escrow payment: $590.84 New escrow payment: $856.68

Mortgage Payment Adjustment

2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
variable-rate account?

 

 

a No

u Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. if a notice is not attached,
explain why:

Current interest rate: New interest rate:

Current principal and interest payment: New principal and interest payment:

io Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

 

a No
5 Yes Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
(Court approval may be required before the payment change can take effect.)

Reason for change:

 

 

 

Current mortgage payment Now mortgage payment: |

 

Official Form 410S1 Notice of Mortgage Payment Change page 1
